NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

               CHARLOTTE EYVONNE WELLS, Petitioner.

                         No. 1 CA-CR 13-0011 PRPC
                             FILED 03/13/2014


     Petition for Review from the Superior Court in Maricopa County
                          No. CR2009-116542-001
                 The Honorable Robert L. Gottsfield, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz

Counsel for Respondent

Charlotte Eyvonne Wells, Goodyear

Petitioner
                            STATE v. WELLS
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia K. Norris delivered the decision of the Court, in which
Presiding Judge Donn Kessler and Judge Maurice Portley joined.


N O R R I S, Judge:

¶1             Petitioner Charlotte Eyvonne Wells petitions this court for
review of the superior court’s dismissal of her petition for post-conviction
relief. We have considered the petition for review and, for the reasons
stated, grant review but deny relief.

¶2             A jury convicted Wells of conspiracy to commit possession
of marijuana for sale and transportation of marijuana for sale. The
superior court sentenced her to concurrent terms of 9.25 years
imprisonment for each count, and this court affirmed her convictions and
sentences on direct appeal. State v. Wells, 1 CA-CR 09-0774 (Ariz. App.
Jan. 6, 2011) (mem. decision). Wells then filed a petition for post-
conviction relief. The superior court held a two-day evidentiary hearing
on the claims it found colorable and denied relief. We have jurisdiction
over Wells’s petition pursuant to Arizona Rule of Criminal Procedure
32.9(c).

¶3            As we construe her petition, Wells argues her trial counsel
was ineffective when he failed to inform the State she wanted to accept the
State’s plea offer. She also claims counsel failed to explain to her that
probation was not available pursuant to the plea.

¶4             We deny relief. Both Wells and her trial counsel testified at
the evidentiary hearing, and the State introduced the plea offer into
evidence. The court found counsel visited Wells in jail several times,
informed her of the plea offer, and explained the terms of the offer to her.
As the court explained, the written plea offer made it clear that if Wells
accepted the offer, she would “be sentenced to the Arizona Department of
Corrections for the presumptive term of 3.5 years.” (Internal quotation
mark omitted). The court further found counsel had explained this to
Wells and Wells had rejected the offer. And, the court found the plea offer
had already expired when Wells changed her mind and attempted to
accept the offer after the superior court denied her motion to suppress.
Finally, the court specifically rejected Wells’s argument counsel had “tried



                                     2
                            STATE v. WELLS
                           Decision of the Court

to stop her from being offered a plea . . . or stopped her from accepting a
plea and . . . told her to go to trial as he had a surprise for the state.”

¶5            The superior court concluded that the facts presented “a
classic case of buyer’s remorse” based on Wells’s belated realization she
should have accepted the plea offer. The court also found counsel had not
been ineffective at any stage of the proceedings and had acted “reasonably
and competently in all respects.” The determination of the credibility of
witnesses at an evidentiary hearing in a post-conviction relief proceeding
rests solely with the superior court. State v. Fritz, 157 Ariz. 139, 141, 755
P.2d 444, 446 (App. 1988).

¶6            Although Wells presents additional claims in her petition for
review, the superior court held she had abandoned the claims because she
failed to present any evidence to support them at the evidentiary hearing.
We, too, find those claims abandoned.

¶7           For the above reasons, we grant review but deny relief.




                                   :gsh




                                     3